IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GREGORY SIMMONS,                        : No. 382 WAL 2014
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
             v.                         :
                                        :
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (POWERTRACK                       :
INTERNATIONAL),                         :
                                        :
                   Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.